Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-10-2006

Sotovando-Cifuentez v. Dept Homeland
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1156




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Sotovando-Cifuentez v. Dept Homeland" (2006). 2006 Decisions. Paper 1135.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1135


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT


                                        No. 05-1156

              WILLIAM AMARILDO SOTOVANDO-CIFUENTEZ, Petitioner

                                             v.

                           UNITED STATES DEPARTMENT OF
                           HOMELAND SECURITY, Respondent


                          On Petition for Review of an Order of the
                               Board of Immigration Appeals
                                     (No. A70-845-160)

                                      ______________

                          Submitted Under Third Circuit LAR 34.1(a)
                                      January 23, 2006


                   Before: RENDELL and STAPLETON, Circuit Judges.
                             and POLLAK,* District Judge.

                                    Filed: May 10, 2006
                                      ______________

                                 OPINION OF THE COURT

                                     _______________
POLLAK, District Judge.


      Petitioner William Amarildo Sotovando-Cifuentez is a native and citizen of Guatemala.

On February 16, 1996, an Immigration Judge found Sotovando-Cifuentez deportable under



      *
       Honorable Louis H. Pollak, Senior District Judge for the United States District
Court of the Eastern District of Pennsylvania, sitting by designation.
former 8 U.S.C. § 1231(a)(1)(B) (repealed 1996) and denied his application for suspension of

deportation. Sotovando-Cifuentez timely appealed the denial of his application for suspension of

deportation to the Board of Immigration Appeals (“BIA” or “Board”). On July 24, 1996, the

BIA dismissed Sotovando-Cifuentez’s appeal. Eight years later, on September 16, 2004,

Sotovando-Cifuentez moved to reopen his petition with the Board. In a December 14, 2004

order, the Board denied his motion to reopen as untimely. Sotovando-Cifuentez now petitions

for review of the Board’s decision. We will deny the petition.1

       We review the Board’s denial of a motion to reopen for abuse of discretion. Mahmood v.

Gonzales, 427 F.3d 248, 250 (3d Cir. 2005). We afford the BIA “broad deference” in these

decisions, Ezeagwuna v. Ashcroft, 325 F.3d 396, 409 (3d Cir. 2003), and, under the regulations,

the Board “has discretion to deny a motion to reopen even if the party moving has made out a

prima facie case for relief.” 8 C.F.R. § 1003.2(a).

       Pursuant to 8 C.F.R. § 1003.2(c)(2), a motion to reopen must be filed within 90 days of

the date of entry of a final administrative order of removal. However, Sotovando-Cifuentez

argues that the BIA should have equitably tolled the time period between the issuance of the

Board’s July 1996 order and September 2004 when he filed his motion to reopen because his

former counsel was ineffective. As the restrictions on when a person can file a motion to reopen

are analogous to a statute of limitations, we have previously held that this time period is subject

to equitable tolling. See Borges v. Gonzales, 402 F.3d 398, 406 (3d Cir. 2005). We have also

previously recognized that “ineffective assistance of counsel can serve as a basis for equitable



       1
          To the extent that Sotovando-Cifuentez is requesting that we review the BIA’s
decision against reopening the case under its sua sponte powers, we have no jurisdiction
to entertain these arguments. See Calle-Vujiles v. Ashcroft, 320 F.3d 472, 474-75 (3d Cir.
2003).
tolling in immigration cases.” Mahmood, 427 F.3d at 251.

       But to be eligible for equitable tolling, a petitioner must “come forward with evidence

that he acted with [due] diligence.” Id. at 252; see also Iavorski v. INS, 232 F.3d 124, 134 (2d

Cir. 2000) (“For an untimely claim to receive the benefit of equitable tolling . . . an alien must

demonstrate not only that the alien’s constitutional right to due process has been violated by the

conduct of counsel, but that the alien has exercised due diligence in pursuing the case during the

period the alien seeks to toll.”). In his motion to reopen, Sotovando-Cifuentez did not

adequately account for the eight years that elapsed between the time that his appeal to the Board

was dismissed and the time he filed the motion. The only pertinent evidence before the Board

was Sotovando-Cifuentez’s affidavit, in which he asserted that his inactivity during this time

period was a result of his former counsel’s either ignoring him or providing him with evasive

answers about the status of his appeal. In his affidavit, Sotovando-Cifuentez further asserted that

he eventually searched elsewhere for help and filed a grievance against his former counsel. In

making these assertions, however, Sotovando-Cifuentez failed to provide the Board with any

specifics or relevant dates. Moreover, these few assertions do little to suggest that the eight-year

delay between the dismissal of his appeal and the filing of his motion to reopen was reasonable.

See Iavorski, 232 F.3d 124 at 134 (noting that “equitable tolling of a statute of limitations is

permitted until the fraud or concealment is, or should have been, discovered by a reasonable

person in the situation”). Consequently, as we concluded in Mahmood, “these periods of

unaccounted-for delay reveal a lack of diligence, and thus [the petitioner] is not entitled to

tolling.” 427 F.3d at 253.

       The Board did not abuse its discretion in denying the motion to reopen. Accordingly, we

will deny the petition for review.